                                                                                                                                       ''"'°h·-·j

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case


                                    UNITED STATES DISTRICT C URf                                            I1jo
                                                                                                           \i
                                                                                                             t 'I
                                                                                                                '-
                                                                                                                     O9 ""'q
                                                                                                                        / [•u ,.,,,
                                                                                                                            t...
                                                                                                                                   h




                                         SOUTHERN DISTRICT OF CALIFORN A                              ,
                                                                                                  r                                              l
             UNITED STATES OF AMERICA                               JUDGMENT IN                   I   '   NAL CASE-'                   '    \iii\!

                               V.                                   (For Offenses Committ•~~Rfi\fterNovember+,+98#-;,l,!.'.~J
              Marcos HERNANDEZ-CRUZ
                                                                       Case Number:        l 9CR2056-AGS

                                                                    LAUREN WILLIAMS, FD
                                                                    Defendant's Attorney
REGISTRATION NO.               37649408


The Defendant:
IZI pleaded guilty to count(s)       1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

D   was found guilty on count(s)
    after a nlea of not 1miltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                    Count
Title & Section                  Nature of Offense                                                                                 Number(s)
8 USC 1325                       IMPROPER ENTRY BY AN ALIEN (MISDEMEANOR)                                                             1




      The defendant is sentenced is provided on page 2 of this judgment


D     The defendant has been found not guilty on count(s)

IZI Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

[ZI   Assessment : WAIVED



IZI No fine                  D Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.




                                                                    HON. ,N.    G. SCHOPLER
                                                                    UNITED STATES MAGISTRATE JUDGE



                                                                                                                          19CR2056-AGS
.
EFENDANT:                Marcos HERNANDEZ-CRUZ                                                    Judgment - Page 2 of 2
CASE NUMBER:             19CR2056-AGS

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
120 DAYS




•     Sentence imposed pursuant to Title 8 USC Section 1326(b).
•     The court makes the following recommendations to the Bureau of Prisons:




•     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
      •     at
                 --------- A.M.                              on
                                                                  -------------------
      •     as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •     on or before
      •     as notified by the United States Marshal.
      •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN

I have executed this judgment as follows:

      Defendant delivered on                                            to
                               --------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      19CR2056-AGS
